Title: From Thomas Jefferson to Samuel Harrison Smith, 31 July 1804
From: Jefferson, Thomas
To: Smith, Samuel Harrison


               
                  
                     Dear Sir
                  
                  Monticello July 31. 04.
               
               Your paper of the 23d. came to my hands the day before yesterday. observing in it what is said on the subject of the paper charged on me by Coleman, I turned to the Journals of the Virginia convention of that time, to wit, ten months before the declaration of Independance, and found in them & about that date, a paper drawn by me in answer to Lord North’s conciliatory propositions, which sufficiently shews my sentiments at that time. but there was no paper in these journals which bore any resemblance to the one quoted by Coleman as ‘penned by mr Jefferson, or at any rate signed by him in his own hand writing, & preserved in the public records of the country.’ not observing the insidious wording here, imputing, to the understanding of 99. readers out of an 100. as it did to mine what was false, yet literally susceptible of being reconciled to truth; and conscious there existed no such paper in my hand writing nor among the records of Virginia, the only state in whose councils I had been. I set it down as a falsehood. still believing he referred to some paper in my own state, signed by me, & preserved among it’s records, and knowing that according to our forms no paper was ever signed but by the President of the Convention, & consequently that I, an individual member, could not have been called on to sign any paper drawn by another, I believed it false in toto. but at length observing that ‘the records of the country’ might apply to those of Congress, and that a paper ‘signed by me, in my own hand writing,’ might mean that the signature only was mine, and not the whole hand writing of the paper, I was led to look into the journals of Congress & there Vol. 1st. page 150. found the very passage quoted, in the famous 2d. petition of mr Dickinson to the king. this paper was passed by Congress after great opposition, & against the wish of nine tenths of the members, on the earnest solicitations of mr Dickinson who drew it, and a few others, and on their declaration that if it was not satisfactorily answered, they would join us heartily. for the sake of union therefore we suffered it to pass. I remember well that after the vote had passed mr Dickinson rose, expressed his transcendent pleasure, and added ‘that there was but one word in the address which he disliked, which was the word ‘Congress,’ for that word might be offensive.’ on which Governor Harrison rose and said ‘and, mr President, there is but one word in the address which I like, and that is the word ‘Congress.’ and his was the sentiment of the whole body. however the paper was permitted to pass, and we all signed it individually, that having been the usage of the Congress as to important papers till Independance was declared. the committee for drawing this petition was appointed June 3. consisting of Dickinson, Johnson, Rutledge, Jay & Franklin, at which time I was in the Virginia convention, and was in the act of drawing their answer to Ld. North’s proposition. the journals of Congress pa. 124. shew that the petition was reported to Congress June 19. and that I took my seat there June 21. it was battled till the 8th. of July, and signed on that day for peace sake by it’s bitterest opponents. and how different it’s train of sentiment from mine at that day will be seen by the answer to Ld. North. so far was my stile or sentiments at that time from being inconsistent with what was expressed in the declaration of independance 10. months after, that in the last paragraph you will find exactly the same phrases in some instances as were afterwards used in the declaration. on the whole however, the expression in the Natl. Intelligencer ‘that it is likewise false that he ever signed such a paper drawn by another’ is an incorrectness into which I have been inveigled by the crafty diction of Coleman’s paragraph, putting me on the wrong scent of searching the state transactions, instead of those of Congress, and understanding him to mean a paper in my own handwriting, not merely a signature in my own handwriting, in which sense the latter words are tautologous. I presume it better to correct this, before it is noticed by the enemy, and as shortly as the light nature of the question seems to require. I inclose you the journal of Convention, & pray you to keep it safely & return it to me on my arrival at Washington, as I believe my collection of those journals is the only one in existence. the original paper was not entered in the journals of Congress, because they did not enter there the communications they recieved from others. but it is certainly on the files of Congress in the Secretary of state’s office. Accept my friendly salutations.
               
                  
                     Th: Jefferson
                  
               
            